Citation Nr: 1506769	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a left shoulder strain and a rating greater than 20 percent from June 1, 2011.

2.  Entitlement to an initial rating greater than 10 percent for lumbar spine strain.

3.  Entitlement to an initial rating greater than 10 percent for left ankle strain.

4.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD), previously diagnosed as dyssomnia.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD) with a small sliding type hiatus hernia.

6.  Entitlement to an initial compensable rating for tension headaches.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010 receiving, among other things, a combat action ribbon for his combat service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A July 2012 rating decision awarded the Veteran an increased rating to 20 percent, effective June 1, 2011, for his left shoulder strain.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The initial ratings awarded in this case are largely based on pre-discharge VA examinations afforded to the Veteran in July 2009, nearly six years ago.  He was also provided a psychiatric VA examination in July 2010, nearly five years ago.  In a July 2012 rating decision, the Veteran was awarded an increased rating for his left shoulder to 20 percent, effective June 1, 2011.  This increase is based on a VA outpatient treatment record dated June 1, 2011 noting limited motion to 90 degrees abduction (shoulder level).  No additional VA examination, however, was provided.  

VA outpatient treatment records through July 2012 indicate physical therapy for his ankle, left shoulder, and low back as well as monthly counseling sessions for his PTSD.  His GAF scores associated with PTSD on 2009 and 2010 VA psychiatric examinations were 70 and 63 respectively whereas 2012 VA outpatient treatment records indicate a GAF score associated with his PTSD from 51 to 58.  

The Veteran indicated on his 2010 notice of disagreement and 2012 substantive appeal form that he receives ongoing treatment for all his claimed conditions at the VA medical centers.  The RO/AMC must make efforts to obtain any and all VA outpatient treatment records from July 2012 to the present.

In light of the lack of VA medical treatment records since 2012 and the time lapse since the last VA examinations for these claimed conditions, new VA examinations are warranted to ascertain the current severity of his service connected disabilities.

Since it is necessary to remand these claims for other reasons, the AMC should also ensure the Veteran is provided with all appropriate notice as to the issues on appeal.  While the Veteran acknowledged receipt of a duty to assist letter in July 2009, the actual letter is not of file.  Rather, the only duty to assist letter in the claims folder is dated July 2010 related to his PTSD claim alone.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal.  The RO/AMC should obtain the Veteran's VA medical treatment from the VAMC July 2012 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic and neurological VA examinations to determine the current severity of his service-connected tension headaches, and left shoulder, left ankle, and lumbar spine disabilities, to include all orthopedic and/or neurological manifestations found. 

The examiner(s) must clarify the current severity of the Veteran's tension headaches, left shoulder strain, left ankle strain, and lumbar spine strain in accordance with VA rating criteria. 

The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected GERD, to include all manifestations found. 

The examiner must clarify the current severity of the Veteran's GERD in accordance with VA rating criteria. 

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA psychiatric examination to determine the current severity of his service-connected PTSD. 

The examiner must clarify the current severity of the Veteran's PTSD in accordance with VA rating criteria. 

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the claims.  If any of the claims are denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




